Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed August 2, 2022, claims 1, 3 and 6 are amended. 

Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

Applicant amendments to claims 1, and 6 changes the scope of the claims, by adding the following limitation, " … processor circuitry of the CU, the processor circuitry of the CU being coupled to the memory, the processor circuitry of the CU being configured to perform: executing in the CU an addition processing configured to add, in response to the CU… and … executing in the CU a transmission processing configured to transmit from the CU…. ", in lines 5-16.  Also, claim 3 was amended to include the following limitations, “… processor circuitry of the DU, the processor circuitry of the DU being coupled to the memory, the processor circuitry of the DU being configures to perform… executing in the DU…, and executing in the DU an identification processing configured to identify the PWS message by using…”, in lines 5-15, changing the scope of the claim. The examiner completed the consideration and searching for the amended claims. The examines contacted the applicant’s representative regarding amended claims and newly found reference: He (US Pub No.: 2019/0274151) – para. 0083-0088, Fig.4, para. 96, Fig.13, para. 0191-0192. The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469